 42DECISIONSOF NATIONALLABOR RELATIONS BOARDRyder Truck Lines and Roy Dean Kennedy.Case 16-CA-6418February 8, 1977DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn October 20, 1976, Administrative Law JudgeJennie M. Sarrica issued the attached Decision in thisproceeding.Thereafter, theCharging Party filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions I andbrief and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.'The ChargingPartyhas excepted to certaincredibility findings made bythe Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respectto credibili-ty unless the clear preponderanceof all of therelevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc, 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe record and find nobasis for reversing her findings.DECISIONSTATEMENT OF THE CASEJENNIEM. SARRICA, Administrative Law Judge: This is aproceeding under Section 10(b) of the National LaborRelationsAct,asamended (29 U.S.C. 151,et seq.),hereinafter referred to as the Act.Basedon charges filed onJanuary 26, 1976, a complaintwas issuedon February 24,1976,presentingallegationsthatRyder Truck Lines,hereinafter referred to as the Respondent, committed unfairlabor practices within the meaning of Sections 8(axl) and(3) and 2(6) and (7) of the Act. The Respondent filed ananswerdenying that it committed the violations of the Actas alleged.Upon due notice, the case was heard before meat Dallas,Texas, on April23, and May 19, 1976. Represen-tativesof all parties entered appearances and had anopportunity to participate in the proceeding.Basedon the entire record, including my observation ofthe witnesses,and after due consideration of briefs andargument, I make the following:228 NLRB No. 11FINDINGSAND CONCLUSIONS1.JURISDICTIONRespondent, a Florida corporation with an office andplace of business at 6102 Maple Avenue, Dallas, Texas, thefacility involved herein, is engaged as a freight carrier.During the year preceding issuance of the complaint, arepresentativeperiod,Respondent, in the course andconduct of its business operations, purchased and receivedgoods and materials valued in excess of $50,000 fromsuppliers located outside the State of Texas. During thesame period Respondent's volume of business exceeded$500,000.Respondent admits and I find that it is now, and has beenatalltimesmaterial herein, an employer within themeaning of Section 2(2) of the Act, engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATIONDallasGeneral Drivers,Warehousemen, and Helpers,Local 745, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereinafter referred to as the Union, is now, and has beenduring all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssueWhether Respondent denied Roy Dean Kennedy em-ployment in a nonsupervisory job for reasons related tounion membership.B.Operative Facts and ConclusionsAs a matter of context for the events herein, it isundisputed that Respondent was expanding its work forceat a newly acquiredterminal inDallas, Texas, and, asrelevantherein,had immediate need to employ oneadditional dock supervisoras well as severalregular driversand a weekly ongoing requirement for casual weekenddrivers and dockworkers. It further appears, as a matter ofbackground, that Kennedy, an experienced supervisor, withhis union membership in "hold" while he was working as asupervisor, was denied reactivation of such membership onthe basis of a protest thereto and charges brought by aformer supervisee. Kennedy then resumed employment in asupervisory capacity.Kennedy completed an application for employment withRespondent dated August 29, 1975. He was interviewed forthe supervisory position on August 28 or 29 and again onSeptember 3, but was advised by terminalmanager,PrestonBurge,on September 5, 1975, that the supervisory positionavailable at that time was being filled by another applicant.The conversation which followed is crucial to the allegationof the complaint herein.It isKennedy's initialtestimony that when he went toRespondent's terminal and was told by Burge that theposition was awarded to another applicant because of more RYDER TRUCK LINESspecific pertinent experience, Burge remarked that he wasvery impressed with Kennedy's qualifications and wouldlike to keep his application. Burge stated he thought he hadenough freight activity at the terminal to justify addinganother supervisory position but that this would require theapproval of the Respondent's regional office. Burge in-quired whether Kennedy would be interested in working asa "city driver" until there was another supervisory opemng.Kennedy responded by telling Burge of his union situationand of his inability to obtain a union card. Burge then toldKennedy, that if Kennedy could get his union problemsstraightened out, to come back and see Burge for a job.Burge concluded the conversation by telling Kennedy thathe was still impressedwith Kennedy's qualifications andthathewould show Kennedy's application to otherterminal employerswho may be looking for a docksupervisor.According to Kennedy, his last question to Burge was "IfI get my union problem straightened out and get my unioncard back will you try me in the City?"and Burgereplied,"Yes; if you get your union problem straightened out, I'lltry you in the City." Later Kennedy admitted, "I can'texactly remember him saying union card . . . . He didn'tsay that I would have to have a union card ...." Still laterin the hearing Kennedy testified that when Burge offeredhim the opportunity to work in a city job until anothersupervisory position opened up and he told Burge about hisunion problems, Burge "said something about getting myunion card back." Kennedy admitted that Burge did notask him about the Union - but he told Burge about hisunion problems, and that he assumed that he would not behired unless he had a union card. Kennedy explained thathe had been "in freight" long enough to know he would notbe hired without a union card, adding:Ididn't want - why should I go to work for Mr.Burge and two days later a union steward come up thereand say he doesn't have a union card. I guarantee youI'd be cut off.Q. (By Mr. Schoolfield) All of this wasan assump-tion on your part with Mr. Burge, wasn't it?A.Yes, sir . . . . Neither one of them hired me. Itwas not an assumption. They both denied to hire me.That's not an assumption; that's a fact.sssThe last thing he said - I asked him, since he couldn'tuse me in the city because I didn't have a union card, ifhe knew of anybody that was looking for a supervisor'sjob [sic] because I did need a job, and he said he'd keepmy application on file and anybody that needed asupervisor, he'd turn the application over and theywould get in touch with me . '.. I told him I was goingto see if I couldn't get my union problems straightenedout. He said, "fine; get them straightened out, get yourunion card back; we'll talk about a job." .. .According to Burge he informed Kennedy on September5 that Respondent had selected the other applicant for theposition because of his experience as a terminal managerand not because of any deficiency in Kennedy's qualifica-43tions.He told Kennedy he would keep Kennedy's applica-tion in an open file and, with Kennedy's permission, wouldgive Kennedy's name to employers who may call seeking tohire a supervisor.Burge assertsthis conversation was in atelephone call placed by Kennedy and that he did not seeKennedy at his terminal office that day. Burge denied thatmention was made of a job on the dock or in the city, or ofKennedy's union statusor problems.Other credible evidence supports Kennedy's testimonythat he did go to the terminal on September 5 and speakwithBurge.My evaluation of Burge's testimonyvis-a-visrelated matters mentioned by Kennedy convinces me thateven though it may have been a company practice to keepfor future reference applications of well qualified personswho had not been selected there would be no occasion forhim to tell Kennedy his was being held in an "open" fileunless there had been some communication of the possibili-ty of an additional supervisory position. I find Kennedy'stestimony in this regard partially and inferentially corrobo-rated byBurge.Further, unlessKennedy had spoken of hisneed for immediate employment and had communicated toBurge a reasonwhy employment within the scope of hisexperience other than supervisory was not feasible, therewould appear no basis in the normal course of events forBurge to volunteer to act as a supervisory referral conduitto other employers on Kennedy's behalf, using his applica-tion for this purpose, particularly when Burge hoped toemploy Kennedy in this capacity himself. As presented byBurge thisstatement, in the context of an ordinary hiringprocedure,stands asa nonsequitur.However, the insertionof a conversation concerning the possibility of Kennedyaccepting interim work on the dock or in city driving,together with adiscussionrelating to why Kennedy's unionproblems did not make this feasible, presents a perfectcontext for the sympathetic and humane offer to fosterKennedy's securingother supervisory employment.However, this does not requirea conclusionthat Respon-dent refused to employ Kennedy for dockwork or citydriving because of his union status. Analysis of Kennedy'sown testimony makes thisconclusionquestionable. It wasKennedy who advanced his union status as the reason forhis rejectionof Burge's suggestionof a city job. Kennedyadmitted thatBurgedid not say Kennedy would have tohave a union card. Kennedy could not "exactly remember"Burge mentioning"union card." Further, Kennedy admit-ted that itwas an assumptionon his part, that he would beunemployable on a city job,premisedon his experience "onboth sides of the fence," and his consequent postulationthat if he accepted such a job "two days later a unionsteward [would] come up there and say he doesn't have aunion card" and he would "be cut off." Kennedy'scomment"I didn't want - why should I go to work for Mr.Burge and" have this happen, reveals that it was Kennedywho removed himself from consideration for employmentas a city driver or dockworker because of his problems withtheUnion.In such circumstancesIdo not find that hisstated reason for declining the nonsupervisory work can beattributed to Respondentas the reasonfor its failure to hireKennedy. Burge's acquiescence in Kennedy's decision notto confront the Union with still another incident does notrise to the stature of a refusal to employ. I reach this 44DECISIONSOF NATIONALLABOR RELATIONS BOARDconclusion despite the testimony that in response toKennedy's declared intent totry toget his "Unionproblems straightened out," Burge said,"fine; get themstraightened out and. . .I'd be interested in trying you inthe city."Burge had no obligation to enterinto or to try toinfluenceKennedy in his relationship with the Union.Kennedyhad alreadyindicated his preference.According-ly, I fmd that Respondent did not unlawfully fail and refuseto hire Kennedy on September5, 1975.Testimony was presented covering certain subsequentdevelopments relating to the allegation of a continuingrefusalby Respondent to hire Kennedy. The evidenceindicates that Kennedy did make an effort to rectify hisstatus with the local union and when this was unsuccessfulhe attempted to obtain membership in a sister local. It isKennedy's testimony that when he obtained money receiptsformembership in the sister local he called Burge seekingemployment in thecityand Burge told him to come in thefollowing morning for a driver's test.Kennedy then againcontacted the sisterlocal to verifyacceptance of hismembership and was told it was being denied after areference check with his former local. Kennedy then calledBurge the following morning before his scheduled driverstest.According to Kennedy he toldBurge he wassorry butsomething had come up and his union problems were notsolved;he did not get a card and he did not "seeanyuse ofme comingby totake a driving test."Burge replied, "No,there'snot,not at this time."Kennedy repeated he wassorry and stated he was still working on the problem; thenadded, "If I can get it worked out, I'llget back in touch withyou" to whichBurge responded,"Be sure todo that."Burge denies that this conversation ever took place or thatKennedy was ever scheduled for a driving test. Burgeasserts he never heard from Kennedy after advising him ofRespondent's choice of the other supervisory applicantuntil the charge herein was filed.Considering this incident as testified to by Kennedy, butin the light of the preceding incident, I am inclined to theconclusion that there was no withholding of employmentby Respondent but rather a withdrawal from employmentconsiderationby applicantKennedy.However, I do notrestmy conclusion on this consideration alone,as otherevidence convinces me that Burge testifiedtruthfully thatthe driving test incident never happened.Thus, documentaryevidenceand credible testimonyestablishes that in hiring drivers Respondent accepts foremployment those who can demonstrate their qualifica-tions by presentation of a "DOT" or Department ofTransportation card which may have been obtained whileworking for other transportation employers.However,Respondent gives its own test,which encompasses but ismore comprehensive than the DOT test,aswell as aphysical examination before a new employee finishes hisprobationary period and before a casual employee changesto regular status.Respondent has an official, SafetySupervisor James Timmons, with his headquarters inBirmingham,Alabama, who is authorized to give qualifyingtests fora DOTcard,and who in limited situations maydesignate a terminal driver to act for him in giving a roadtest.The terminal involved herein was acquired by Respon-dent in July 1975, and Timmons had not yet come to theterminal to administer the Respondent's test,whichconsist-ed of both road demonstration and written examinations,to any of the employees, nor had he designated a terminaldriver to give the road test. By a memorandum datedSeptember 9, Burge issued notification to drivers employedwiththe acquisitionof theterminal as well as thoseemployed on September 8 and 9 to present themselves forsuch testing by Timmons as scheduled therein for Saturdayand Sunday, September 13 and 14. Such notice wasacknowledged in writing by each driver named therein.Kennedy's name is not listed thereon.Kennedy obtained the receipt for the dues to the sisterlocal on September 8 and claims to have spoken with Burgeon September 9 and to have been scheduled for a test onSeptember 10 which he canceled that morning. Clearly notests were ever scheduled for September 10, and it would bemost unlikely that any conversation concerning the un-availabilityof a supervisor to administer that test onSeptember 9 would have taken place since no local terminalemployee, supervisor or driver, had yet been designated byRespondent to administer such test,and Burge, as terminalmanager, was not unaware of this as evidenced by hisSeptember 9 memorandum to the drivers concerningTimmons' ensuing mission.Moreover,Kennedy was anexperienced driver as well as a supervisor and presumablycould have been presented a DOT card under which hecould have been hired under Respondent's policy either asa regular probationary driver or asa casualdriver as werethe two employed by Respondent on September 8 and 9,subject to a later test.Considering all the circumstances, including many otherdetails all having some bearing on the possibilities, andprobabilities of what actually occurred, I conclude that theevidence as a whole fails to establish that Respondent haswithheld employment from Roy Dean Kennedy basedupon its consideration of his union status.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.It has not been established by a preponderance of thecredible evidence that the Respondent engaged in unlawfulconduct as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER1It ishereby ordered that the complaint herein be, and thesame herebyis, dismissedin its entirety.'In the event no exceptions are filed as provided by Sec.10246 of theof the Rules and Regulations,be adoptedby theBoard and become itsRules and Regulations of the National Labor Relations Board,the findings,findings,conclusions,and Order, and all objections thereto shall be deemedconclusions,and recommended Order herein shall, as provided in Sec. 102.48waived for all purposes.